Citation Nr: 0523597	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-14 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Tierney, Counsel
INTRODUCTION

The veteran's active service extended from May 1968 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

Review of the adjudication actions below reveals that the 
Appeals Management Center (AMC) framed the issue in the most 
recent SSOC as whether new and material evidence had been 
submitted to reopen the veteran's claim.  It did not, in the 
body of the SSOC, address the veteran's claim as one to 
reopen; thus, impliedly finding the evidence sufficient to 
reopen the veteran's claim of service connection and 
proceeding on the merits.  The Board must also first address 
that question.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that the 
Board is under a legal duty in such a case to determine if 
there was new and material evidence to reopen the claim, 
regardless of the RO's action. Barnett v. Brown, 8 Vet. App. 
1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996).  The issue 
under current de novo appellate consideration before the 
Board is whether new and material evidence sufficient to 
reopen the veteran's claim has been submitted.  Only if the 
Board finds new and material evidence may it properly address 
the merits of the decision.

The Board also notes that although the RO and AMC have 
addressed the veteran's claim as one for PTSD, review of the 
veteran's initial claim included a reference to service 
connection for a nervous disorder.  The VA Form 9, filed to 
perfect the veteran's appeal, also noted the intent to 
establish service connection for a nervous condition.  The 
veteran's accredited representative also expressed the intent 
for a claim of service connection encompassing any acquired 
psychiatric disorder in the June 2005 Statement of Accredited 
Representative in Appealed Case.  The Board has thus restated 
the issue on appeal to include acquired psychiatric disorders 
in addition to PTSD.

The merits of the issue of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The evidence received since the last final decision on 
the merits in February 1997 bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

Evidence submitted since the final February 1997 decision is 
new and material; the claim is reopened.  38 U.S.C.A. 
§§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.303, 
20.1100, 20.1103 (2004), 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As discussed in more detail below, sufficient evidence is of 
record to reopen the veteran's claim of service connection.  
Further development of the veteran's claim is necessary 
before the duty to assist has been fulfilled and is addressed 
in the Remand portion of this decision.  

Law and Regulation - Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2004).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such.  Where a 
veteran served continuously for 90 days or more and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection may also be granted for disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

In addition to the criteria set forth above, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. §§ 3.304(f), 4.125(a) (2004).

Where a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident. Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f) 
(2004).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy." 38 U.S.C.A. § 1154(b) 
(West 2002).  If a veteran was not engaged in combat, or if 
he was but the claimed stressor is unrelated to combat, the 
record must contain "credible supporting evidence" that the 
non-combat stressor actually occurred. 38 C.F.R. §§ 3.304(f). 
Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence. See Cohen, supra. Rather, the record must contain 
service records or other independent credible evidence to 
corroborate the veteran's testimony as to the alleged 
stressors. Dizoglio v. Brown, 9 Vet. App. 163 (1996). The 
burden is on the claimant to provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred. Cohen, 10 Vet. App. at 147.

Where the veteran did not engage in combat with the enemy, 
the Court has held that credible supporting evidence means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence. See Moreau v. Brown, 9 Vet. App. 389 
(1996).

Law and Regulation - New and Material Evidence

In February 1997, the RO denied the veteran's claim of 
service connection for PTSD on the merits.  The RO 
determination is final and may only be reopened in the event 
that new and material evidence is presented.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old. 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
November 20, 2000, with respect to the standard for reopening 
claims contained in § 3.156(a).  The provisions of § 3.156(b) 
are only applicable to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is not applicable in this case because the 
appellant filed the claim to reopen in October 2000.

The provisions of 38 C.F.R. §3.156(a) applicable to the 
veteran's appeal, provided that "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

Finally, in determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed." Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Review of the evidence added to the veteran's claims folder 
following the last final denial of service connection for 
PTSD in February 1997 reveals a substantial amount evidence 
not previously of record has been submitted.  This evidence 
is therefore new, it being neither cumulative nor redundant.  
It includes the veteran's most recent VA treatment records 
which show treatment for a variety of psychiatric disorders, 
though not specifically directed at PTSD.  Private medical 
records, dated after February 1997, show a diagnosis of PTSD, 
although it does not appear that the diagnosis was compliant 
with the criteria for such a diagnosis in the DSM-IV.

The veteran has also added his own written statements and 
oral testimony regarding alleged stressors during his period 
of active service.  These statements, their credibility 
presumed for the purpose of reopening the claim, add to a 
more complete picture of the circumstances surrounding the 
veteran's claimed disabilities.

Perhaps most significant are the veteran's service personnel 
records detailing the circumstances of the veteran's 
discharge from service for homosexuality and which include 
psychiatric treatment records that predate the veteran's 
period of active service.  These records, while not 
convincing the Board to alter its decision, also clearly 
contribute to a more complete picture of the circumstances 
surrounding the origin of any acquired mental disorder.

Accordingly, to the extent of reopening the veteran's claim 
of service connection for an acquired psychiatric disorder, 
to include PTSD, the veteran's appeal is granted.


ORDER

New and material evidence having been presented to reopen the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, the claim is reopened.


REMAND

Review of the medical evidence indicates several statements 
by the veteran's treating VA psychiatrist opining that the 
veteran's current psychiatric disorders were incurred or 
aggravated during the veteran's period of active service.  
While this is evidence in favor of a grant of service 
connection, the Board notes that it is not clear that the 
psychiatrist based the opinion on a familiarity with the 
facts and circumstances of the veteran's period of active 
service as documented in the veteran's service personnel 
records.

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2004).  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  38 C.F.R. § 3.159(c)(4) (2003).  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following:

1.  The AMC/RO should schedule the 
veteran for a VA mental disorders 
examination to determine the nature and 
etiology of his claimed disabilities.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not that the veteran's mental disorder is 
causally related to the veteran's active 
service or any incident therein.  If the 
medical evidence clearly and unmistakably 
shows the mental disorder predated 
service, the examiner should opine 
whether such a pre-existing psychiatric 
disorder was aggravated during his period 
of active service.  Any opinion must 
reflect review of the veteran's service 
medical records and service personnel 
records as well as post service 
treatment.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


